DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/30/2021 has been entered. 
Response to Amendment/Arguments
Claims 1-20 are pending. Claims 1, 5, 11, and 15 are currently amended. The amendments and/or remarks regarding the claims have overcome and/or are considered persuasive to overcome the rejections to Claim(s) 1-6, 8-10 [and claims 14 and 18] under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Dubus (US 10436347); Claim 1-6, 8-10 [and claims 14 and 18] under 35 U.S.C. 103 as being unpatentable over Dubus and further in view of Funaba (US 5271602); Claims 5 and 7 under 35 U.S.C. 103 as being unpatentable over Dubus and/or further in view of Funaba as applied to claim 1 above and further in view of Orino (US 8851451); Claims 11-13, 15-17, 19-20 [and claims 14 and 18] under 35 U.S.C. 103 as being unpatentable over Dubus and further in view of Orino; and accordingly those rejections are withdrawn. 

Allowable Subject Matter
	Claims 1-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious in claim 1 the following: “a first rod recessed in the first housing channel configured to receive the distal portion of the nut housing and a second rod recessed within the second housing channel configured to receive the distal portion of the nut housing and connected to the actuator housing and positioned outside the nut housing and passing through the guide channels wherein the first housing channel, the second housing channel, the guide channels and rods are configured to prevent the nut housing from rotating as the actuator actuates… ” in combination with the other limitations set forth in the independent claim; and in consideration of the remarks on page 6 last paragraph, of the response filed on 7/30/2021; 
	the prior art fails to disclose or render obvious in claim 11 the following: “a plurality of anti-rotation rods disposed within housing channels formed within the housing… a nut housing configured to nest within the housing channels the nut housing comprising a planetary roller screw disposed within the actuator housing comprising a stem end and an actuator on an actuator-end of the housing…” in combination with the other limitations set forth in the independent claim; and in consideration of the remarks on page 6 last paragraph, of the response filed on 7/30/2021. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571) 272-4881, Mary McManmon at (571) 272-6007 or Craig Schneider at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753